Per Curiam.
The declaration in this case consists of two counts. In the first count it is alleged that on the 18th day of October, 1925, the defendant, in the premises at No. 240 Wallington avenue, Wallington, New Jersey, did commit an outrageous assault *146and battery upon the plaintiff Mary Swiencicki, wife of the plaintiff Frank Swiencicki. In the second count it is alleged that the husband plaintiff Frank Swiencicki lost, and is deprived, and will be deprived, of the comfort, association and assistance of his wife; that he has expended sums of money for medicináis, medical aid, treatment and attention to his wife, and that he has expended divers sums of money in order to hire and engage help to assist in household duties.
The trial resulted in two verdicts, one of no cause of action in favor of Frank Wieczerzak and against Frank Swiencicki and another in the sum of twelve hundred dollars ($1,200) in favor of the plaintiff Mary Swiencicki and against the defendant, Frank Wieczerzak. The defendant obtained a rule to show cause and writes down seven reasons for a new trial. Only one need be noticed, viz., the fourth. These two verdicts are absolutely irreconcilable. For this reason the rule will be made absolute under the case of Lanning v. Trenton, &c., Traction Co., 130 Atl. Rep. 444. That case is directly in point. For this reason the rule to show cause will be made absolute.